DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: HEADPHONES WITH MUTING CIRCUIT.


Claim Objections
Claims 1-6 are objected to because of the following informalities:  
position”.  Wording similar to claims 7 or 13 may be better.
Claims 2-6 are objected as being dependent on the above.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-10, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 20120275615 A1).

Regarding claim 1, Kelly discloses a pair of headphones comprising: 
a headband (206 of figure 2) having first and second opposing ends; 
a first earpiece (202) pivotally attached (via 702 of figure 7) to the first end of the headband enabling the first earpiece to be moved between a first position (that of figure 7) in which the first earpiece is folded inward towards the headband and a second position (that of figure 2) in which the first earpiece is unfolded; 
a second earpiece (204) pivotally attached (via 704 of figure 7) to the second end of the headband enabling the second earpiece to be moved between a first position 
one or more sensors (switches or sensors of paragraph [0045]) that generate sensor data indicating the position of each of the first and second earpieces (paragraph [0045] “Alternatively, other similar types of switches or sensors can be used to detect the position of the speaker assemblies 202 and 204 with respect to the headband 202.”); and 
control circuitry (required to perform functions, see at least paragraph [0057]) coupled to the sensor data from the one or more sensors and configured to set the pair of headphones in: (i) a playback mode when both the first and second earpieces are in the second position (both playing, “stereo headphones”, paragraph [0035], “default listening position” paragraph [0043]), (ii) in an off mode when both the first and second earpieces are in a first sensed position (both muted, paragraph [0041]), and (iii) in a third operating mode when one of the first or second earpieces is in the first sensed position and the other of the first or second earpieces is in the second position (only one muted, paragraph [0043] explains can be done via position, paragraph [0036] explains single ear mute process).
Kelly also discloses wherein joints 402 and 702/704 may be the same joint (paragraph [0061] “the folding pivots 702, 704 and/or pivots 402 can be a single mechanism”) and wherein “the pivots connecting the speaker assemblies 202, 204 to the headband 208 can allow the speaker assemblies 202, 204 to rotate in any number of directions to activate the one or more audio control devices” (paragraph [0051]).

Although Kelly does not expressly disclose power consumption, the examiner takes official notice that driving speakers was well known in the art to consume a majority of the power in headsets.  Therefore driving more speakers would consume more power.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein when the pair of headphones are in the third operating mode the pair of headphones consume less power than in the playback mode but more power than when in the off mode.
Although Kelly does not expressly disclose a rechargeable battery, the examiner takes official notice that using rechargeable batteries with wireless products was well known in the art.  The motivation to use such would have been to allow for better reuse and portability.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise a rechargeable battery.

Regarding claim 3, Kelly discloses  wherein the one or more sensors are positioned adjacent to a pivot join coupling the first or second earpiece with the 

Regarding claim 4, Kelly discloses wherein the one or more sensors include a proximity sensor, a hall effect sensor, an optical sensor, or a mechanical sensor (paragraph [0045], electromechanical switches).

Regarding claim 5, Kelly discloses the first or second earpiece comprising one or more buttons (210 of figure 2, 310 of figure 3) coupled to the control circuitry to control one or more predetermined functions (paragraph [0043]).
Although Kelly is silent as the construction details of the buttons, the examiner takes official notice that the use of a pivotable contact plate in user interface controls was well known in the art.  The motivation to use such would have been to use a simple, known, rugged implementation for the user interface.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise a contact plate pivotable to contact the one or more buttons.  


Regarding claim 7, Kelly discloses a pair of headphones comprising: 
a headband (206 of figure 2) having first and second opposing ends; 
a first earpiece (202) pivotally attached to the first end of the headband by a first arm (portion lower than joint 702 of figure 7) enabling the first earpiece to be moved between a first position (that of figure 7) in which the first earpiece is folded inward 
a second earpiece (204) pivotally attached to the second end of the headband by a second arm (portion lower than joint 704 of figure 7) enabling the second earpiece to be moved between a first position (that of figure 7) in which the first earpiece is folded inward towards the headband and a second position (that of figure 2) in which the second earpiece extends away from the headband; 
one or more sensors (switches or sensors of paragraph [0045]) that generate sensor data indicating the position of each of the first and second earpieces (paragraph [0045] “Alternatively, other similar types of switches or sensors can be used to detect the position of the speaker assemblies 202 and 204 with respect to the headband 202.”); and 
control circuitry (required to perform functions, see at least paragraph [0057]) coupled to the sensor data from the one or more sensors and configured to set the pair of headphones in: (i) a first operating mode when both the first and second earpieces are in a first sensed position (both muted, paragraph [0041]), (ii) in a second operating mode when both the first and second earpieces are in the second position (both playing, “stereo headphones”, paragraph [0035], “default listening position” paragraph [0043]), and (iii) in a third operating mode when one of the first or second earpieces is in the first sensed position and the other of the first or second earpieces is in the second position (only one muted, paragraph [0043] explains can be done via position, paragraph [0036] explains single ear mute process).

Although Kelly does not expressly disclose wherein the claimed first position is used, it would have been obvious to the designer than any angle of rotation or position of earcup to the headband may be used at their preference (as taught by Kelly paragraph [0051]).  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise one or more sensors that generate sensor data indicating whether each of the first and second earpieces are in the first or second position. 

Regarding claim 8, Kelly discloses wherein the first operating mode is an off mode (both muted, paragraph [0041]), the second operating mode is a playback mode (both playing, “stereo headphones”, paragraph [0035], “default listening position” paragraph [0043]), and the third operating mode is a standby mode (only one muted, paragraph [0043] explains can be done via position, paragraph [0036] explains single ear mute process), 
Although Kelly does not expressly disclose power consumption, the examiner takes official notice that driving speakers was well known in the art to consume a majority of the power in headsets.  Therefore driving more speakers would consume more power.  Therefore, at the time of filing, it would have been obvious to one of 

Regarding claim 9, Kelly discloses wherein the first or second earpiece comprises one or more buttons (210 of figure 2, 310 of figure 3) coupled to the control circuitry to control one or more predetermined functions (paragraph [0043]).

Regarding claim 10, although Kelly is silent as the construction details of the buttons, the examiner takes official notice that the use of a pivotable contact plate in user interface controls was well known in the art.  The motivation to use such would have been to use a simple, known, rugged implementation for the user interface.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise a contact plate pivotable to contact the one or more buttons.  


Regarding claim 13, Kelly discloses a pair of headphones comprising: 
a headband (206 of figure 2) having first and second opposing ends; 
a first earpiece (202) pivotally attached (via 702 of figure 7) to the first end of the headband by a first arm (portion lower than 702 of figure 7) enabling the first earpiece to be moved between a first position (that of figure 7) in which the first earpiece is folded inward towards the headband and a second position (that of figure 2) in which the first earpiece extends away from the headband; 

one or more sensors (switches or sensors of paragraph [0045]) that generate sensor data indicating the position of each of the first and second earpieces (paragraph [0045] “Alternatively, other similar types of switches or sensors can be used to detect the position of the speaker assemblies 202 and 204 with respect to the headband 202.”); and 
control circuitry (required to perform functions, see at least paragraph [0057]) coupled to the one or more sensors and configured to receive sensor data and set the pair of headphones in one or more operating modes (both playing “default listening position”, paragraphs [0035] and [0043], both muted, paragraph [0041], or only one muted, paragraph [0043] explains can be done via position, paragraph [0036] explains single ear mute process).
Kelly also discloses wherein joints 402 and 702/704 may be the same joint (paragraph [0061] “the folding pivots 702, 704 and/or pivots 402 can be a single mechanism”) and wherein “the pivots connecting the speaker assemblies 202, 204 to the headband 208 can allow the speaker assemblies 202, 204 to rotate in any number of directions to activate the one or more audio control devices” (paragraph [0051]).
Although Kelly does not expressly disclose wherein the claimed first position is used, it would have been obvious to the designer than any angle of rotation or position 

Regarding claim 14, Kelly discloses wherein the control circuitry is configured to set the pair of headphones in a first operating mode when both the first and second earpieces are in the first position (both muted, paragraph [0041]).

Regarding claim 15, Kelly discloses wherein the control circuitry is 2 configured to set the pair of headphones in a second operating mode when both the first and second earpieces are in the second position (both playing, “stereo headphones”, paragraph [0035], “default listening position” paragraph [0043]).

Regarding claim 16, Kelly discloses wherein the control circuitry is configured to set the pair of headphones in a third operating mode when one of the first or second earpieces is in the first position and the other of the first or second earpieces is in the second position (only one muted, paragraph [0043] explains can be done via position, paragraph [0036] explains single ear mute process).

Regarding claim 17, Kelly discloses wherein in the first operating mode is an off mode (both muted, paragraph [0041]), the second operating mode is a playback mode 
Although Kelly does not expressly disclose power consumption, the examiner takes official notice that driving speakers was well known in the art to consume a majority of the power in headsets.  Therefore driving more speakers would consume more power.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein when the pair of headphones are in the low power standby mode the pair of headphones consume less power than in the playback mode but more power than when in the off mode.

Claims 19 and 20 are rejected in an analogous manner to claims 9 and 10.


Claims 2, 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 20120275615 A1) in view of Tachikawa (US 20060062417 A1).

Regarding claim 2, Kelly discloses further comprising a pivot joint (702 or 704) coupling the first or second earpiece with the headband (206).
Kelly does not expressly disclose a moveable stop or a compressible device.

At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the joint of Tachikawa in the system of Kelly for the benefit of using a known pivot joint implementation, thereby reducing costs.  Therefore, it would have been obvious to combine Tachikawa with Kelly to obtain the invention as specified in claim 2.

Regarding claims 11 and 18, Kelly discloses wherein the headband (206) is pivotally coupled to the first arm or the second arm with a pivot joint (702 or 704).
Kelly does not expressly disclose a stop.
Tachikawa discloses a pivot joint (see figures 1-3, area of 46) comprising a stop (48 of figure 3) for resisting pivoting of the respective arm (paragraph [0040] “One groove 49 determines the turning start position, and the other groove 50 determines the turning end position. The grooves 49 and 50 are shifted from each other, for example, through about 110 degrees”).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the joint of Tachikawa in the system of Kelly for the benefit of using a known pivot joint implementation, thereby reducing costs.  Therefore, it would have been 

Regarding claim 12, Kelly discloses wherein the one or more sensors are positioned adjacent to the pivot joint and include a proximity sensor, a hall effect sensor, an optical sensor, or a mechanical sensor (paragraph [0045], electromechanical switches).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 20120275615 A1) in view of Adams (US 20160337745 A1).

Regarding claim 6, Kelly does not disclose the claimed predetermined functions.
Adams discloses buttons for a headphone performing one or more predetermined function (paragraph [0039]) wherein the one or more predetermined functions include volume up, volume down, play, pause, next track, previous track, fast-forward, and rewind (paragraph [0039]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to provide the functions of Adams in the system of Kelly for the benefit of allowing the user more control over the audio signals.  Therefore, it would have been obvious to combine Adams with Kelly to obtain the invention as specified in claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654